Citation Nr: 0203375	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  01-04 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a lateral meniscus 
cyst of the right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1950 to June 
1956.  

This matter arises from rating decisions dated in October 
1999 and March 2000 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana, which 
denied the benefit sought.  The case has now been referred to 
the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.  

2.  The veteran's right knee is shown to be productive of 
full flexion, albeit with pain, and a 10-degree loss of 
extension.  


CONCLUSION OF LAW

The criteria for assignment of a disability evaluation in 
excess of 10 percent for the veteran's right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261 
and 5262 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that his service-connected 
right knee disability is of greater severity than reflected 
by the currently assigned 10 percent disability evaluation.  
Accordingly, he seeks a higher evaluation for that 
disability.  In such cases, the VA has a duty to assist the 
veteran in developing facts which are pertinent to such 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to notify the veteran 
and his representative of any information and evidence 
necessary to substantiate a claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. 45, 620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the RO noted in an April 2001 letter to 
the veteran that it had considered his claim under the 
provisions of the recently enacted VCAA.  From a review of 
the record, the Board finds that VA's redefined duty to 
assist as set forth in the VCAA has been fulfilled by the RO 
in adjudicating this claim.  During the course of this 
appeal, the veteran has been provided adequate notice as to 
the evidence needed to substantiate his claim for an 
increased rating.  The Board concludes that the discussions 
as contained in the initial rating decisions, in the 
subsequent statements of the case, and in correspondence from 
the RO to the veteran have provided him with sufficient 
information regarding the applicable regulations and evidence 
necessary to substantiate his claim for an increased rating.  
The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  Accordingly, the Board finds that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
personal statements offered by the veteran in support of his 
claim.  In addition, the veteran was offered and subsequently 
declined the opportunity to present testimony before a 
Hearing Officer or a Board Member at a personal hearing.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts have been made by the VA to 
obtain the evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding development of the evidence is required, and would 
otherwise be unproductive.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two disability evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2001).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. §§ 4.40, 
4.45 (2001); see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14 (2001), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 295, 261-62 (1994).  

Historically, service connection for a cyst of the lateral 
meniscus of the right knee was established by a November 1971 
rating decision.  A noncompensable evaluation was assigned, 
effective from October 6, 1971.  In April 1998, the veteran's 
assigned disability rating was increased to 10 percent, 
effective from December 16, 1997.  While the veteran's right 
knee disability did not involve lateral instability or 
recurrent subluxation, it was nonetheless rated by analogy 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5257.  The decision to increase the veteran's assigned 
disability rating to 10 percent was based upon evidence 
demonstrating that he experienced pain on motion, and X-ray 
evidence of mild degenerative osteophytes in the knee.  

In June 1999, the veteran submitted a claim for an increased 
rating, contending that the severity of his right knee 
disability had increased and was greater than the currently 
assigned 10 percent evaluation.  His claim was denied by an 
October 1999 rating decision, and he filed a timely appeal.  
However, he submitted a statement withdrawing his appeal 
shortly thereafter, and expressed his desire to undergo an 
additional VA rating examination.  Pursuant to the veteran's 
request, he was afforded an additional rating examination, 
and his claim was denied once more by a rating decision of 
March 2000.  The veteran again filed a timely appeal, and the 
case is now before the Board for resolution.  

The report of the January 1998 VA rating examination, upon 
which the decision to assign a 10 percent evaluation was 
based, shows that the veteran complained generally of 
experiencing pain in his right knee.  At that time, he was 
shown to have 141 degrees of flexion and 0 degrees of 
extension.  His knee joint was characterized as stable, and 
neither swelling nor tenderness were present.  The veteran 
indicated that he had not undergone surgery on his right 
knee.  X-rays disclosed some mild degenerative spurring at 
the intercondylar spines.  There was no significant 
femorotibial joint space or patellofemoral joint space 
narrowing.  The alignment was anatomic, and there was no 
joint effusion or acute fracture.  The examiner concluded 
with a diagnosis of joint pain.  

Medical evidence submitted in support of the veteran's claim 
for an increased  rating primarily consists of 
contemporaneous clinical VA treatment records, and the report 
of a VA rating examination dated in March 2000.  The clinical 
treatment records, dating from April 1998 through July 1999 
show that in July and August 1998 the veteran was seen for 
complaints of discomfort in his right knee.  He indicated 
that his leg would "give out" on him on occasion.  In July 
1999 he was seen for pain in his right leg.  He was noted to 
walk with a limp at that time.  He reported that Excedrin and 
Tylenol would alleviate his pain.  Some of these treatment 
records dated in 1998 and 1999 also appear to indicate that 
the veteran had a diagnosis of degenerative joint disease of 
multiple joints including the knees.  

The veteran underwent a VA rating examination in March 2000.  
The report of that examination shows that the veteran 
complained of experiencing pain in his right knee, and that 
he indicated that it would sometimes give way.  He offered 
that such symptoms had been present for the past several 
years, and that incidents would recur with an interval of 
several weeks' duration.  The veteran denied experiencing any 
swelling, although he was aware that he could not fully 
extend his right knee.  To correct that deficiency, he 
reportedly wore a small-rubberized insert to elevate his 
heel.  The veteran indicated that he was able to walk for 
several city blocks without complaint, and he was not aware 
of any clicking sensations when walking.  The veteran 
reported that rest alleviated his symptoms.  On examination, 
the veteran was observed to walk without an obvious limp.  
There was no swelling or effusion present, and there were no 
specific areas of tenderness other than overlying the 
patella.  There was some minor grating with passive motion of 
the patellofemoral joint.  The collateral and cruciate 
ligaments appeared to be intact.  The muscles showed no 
atrophy, and no click could be elicited with passive 
movement.  The veteran had 140 degrees of flexion with slight 
discomfort and had extension to -10 degrees.  X-rays were 
within normal limits.  The examiner concluded with his 
impression that the veteran had a possible chronic 
patellofemoral chondritis.  

The veteran's right knee disability is currently evaluated by 
analogy to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001).  Regulations provide in substance that 
where no specific rating criteria address the specific 
symptomatology associated with a particular disability, such 
disability should be evaluated under the provisions of a 
diagnostic code where the functions affected and anatomical 
localization and symptomatology are closely analogous to that 
given diagnostic code.  See generally 38 C.F.R. § 4.20 
(2001).  In the present case, the veteran's currently 
assigned 10 percent evaluation was based primarily on the 
veteran's complaints of pain on use of his knee and X-ray 
findings suggesting mild degenerative spurring along the 
intercondylar spines.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
contemplated for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned for 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is assigned for severe symptoms.  Under 
Diagnostic Code 5257, a 30 percent evaluation is the highest 
rating available.  Id.  The United States Court of Appeals 
for Veterans Claims (Court) has held that Diagnostic Code 
5257, in and of itself, is not predicated upon loss of 
motion, and thus, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do no apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

In addition to the foregoing, the Board also finds the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (2001) to be potentially applicable to the veteran's 
right knee disability.  Those diagnostic codes address 
limitation of flexion and extension of the knee, 
respectively.  Under Diagnostic Code 5260, where flexion is 
limited to 60 degrees, a noncompensable evaluation is 
assigned.  A 10 percent evaluation is contemplated where 
flexion is limited to 45 degrees, and a 20 percent evaluation 
is warranted where flexion is limited to 30 degrees.  A 30 
percent evaluation, the highest rating available under 
Diagnostic Code 5260, is contemplated where flexion is 
limited to 15 degrees.  Id.    

Under Diagnostic Code 5261, where extension is limited to 5 
degrees, a noncompensable evaluation is contemplated.  
Assignment of a 10 percent evaluation is contemplated where 
extension is limited to 10 degrees, and a 20 percent 
evaluation is assigned where extension is limited to 15 
degrees.  For assignment of a 30 percent evaluation, 
extension must be limited to 20 degrees, and a 40 percent 
evaluation is assigned where extension is limited to 30 
degrees.  Extension limited to 45 degrees warrants assignment 
of a 50 percent evaluation.  Under Diagnostic Code 5261, a 50 
percent evaluation is the highest rating available.  Id.    

Ankylosis of the knee and impairment of the tibia (malunion 
and nonunion) are evaluated under the provisions of 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5256 and 5262 (2001), 
respectively.  However, the veteran's right knee disability 
has not been shown to involve symptomatology consistent with 
those disorders.  Accordingly, inasmuch as the veteran's 
right knee has not been shown to be ankylosed, and no 
impairment characterized by either malunion or nonunion of 
the tibia and fibula, has been shown, such diagnostic codes 
will not be further discussed here.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).

The VA General Counsel has held that a separate evaluation is 
to be assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 for arthritis in cases in which the veteran is shown 
to have instability of the knee in addition to arthritis.  By 
opinions set forth at VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
the VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 or 5010, and 5257.  The General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis (VAOPGCPREC 
23-97).  Further, by VAOPGCPREC 9-98, the General Counsel 
determined that even in situations in which the claimant has 
full but painful range of motion, a separate compensable 
rating for arthritis under Diagnostic Codes 5003 and 5010, 
with application of 38 C.F.R. § 4.59 (2001) would still be 
available.  

After applying the applicable rating criteria to the evidence 
of record, the Board concludes that the currently assigned 10 
percent disability rating for the veteran's right knee 
disability is appropriate.  The Board also finds that the 
preponderance of the evidence is against assignment of a 
higher rating under any diagnostic code.  As discussed, the 
veteran's objectively demonstrated symptomatology primarily 
consists of complaints of pain with a 10-degree loss of 
extension.  While he has complained in the past of his knee 
periodically giving way, he has been objectively shown to 
have neither lateral instability nor recurrent subluxation.  

The Board observes that at 38 C.F.R. § 4.71, Plate II (2001), 
"normal" range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  The objective medical 
evidence has consistently shown the veteran to have full 
flexion of 140 degrees albeit with some discomfort.  He has, 
however, been most recently shown to have a 10-degree loss of 
extension, and under Diagnostic Code 5261 such symptomatology 
warrants assignment of a 10 percent disability evaluation.  
The veteran has complained of pain on motion in his right 
knee, and the Board has taken his complaints of pain on 
motion into consideration in determining whether a higher 
disability evaluation is warranted.  However, the objective 
evidence of record does not show additional disability due to 
pain that would warrant a higher evaluation.  The pertinent 
regulation clearly provides that functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  As 
such, an evaluation in excess of 10 percent under the 
provisions of either Diagnostic Code 5260 or 5261 would not 
be in order in this case.

The Board has also considered whether the veteran might be 
entitled to a separate evaluation for arthritis pursuant to 
the opinions promulgated by the VA General Counsel.  As noted 
above, the evidence appears to indicate that the veteran may 
have a diagnosis of degenerative joint disease of the knees 
although it is not clear from the record whether this 
diagnosis was based on X-ray findings, on examination of the 
veteran, based on history, or all three.  However, on most 
recent VA examination in March 2000, an X-ray of the right 
knee was reported to be essentially within normal limits and 
arthritis was not diagnosed.  The Board also notes that the 
veteran has been diagnosed as having polymyalgia rheumatica 
and rheumatoid arthritis affecting multiple joints although 
such disorder has not been found to be etiologically related 
to the veteran's service-connected right knee disorder.  For 
the sake of this discussion, however, the Board notes that 
even if the diagnosis of arthritis of the right knee was 
found to be tenable, a separate evaluation for arthritis 
would only be in order where the veteran also had instability 
or recurrent subluxation of the knee and was rated under the 
provisions of Diagnostic Code 5257.  As noted above, however, 
there is no objective evidence of instability or recurrent 
subluxation of the right knee, and the Board has determined 
that a 10 percent rating under the provisions of Diagnostic 
Code 5261 is appropriate instead.  The Rating Schedule would 
not permit separate ratings for the same manifestations of a 
disability under Diagnostic Codes 5003 or 5010 and 5261 as 
that would constitute impermissible pyramiding.  See 
38 C.F.R. § 4.14, 4.71a, Diagnostic Codes 5003, 5010, 5261.  
Further, a higher rating than the currently assigned 10 
percent would not be in order pursuant to the provisions of 
Diagnostic Code 5010 or 5003 that contemplate cases where 
limitation of motion is noncompensable as a 10 percent rating 
would be the maximum in such cases, and in any event, there 
is demonstrated compensable limitation of extension in this 
case such that consideration of the provisions of Diagnostic 
Codes 5260 and 5261 is in order.  Accordingly, neither a 
higher rating nor a separate rating for arthritis would be 
appropriate in this case.  

The Board concludes, therefore, that taking the effects of 
pain on motion into consideration in addition to the 
veteran's objectively manifested symptomatology involving 
limitation of extension to 10 degrees, the currently assigned 
10 percent disability evaluation is appropriate.  However, 
for reasons as set forth above, the Board also finds that the 
veteran's symptomatology is not shown to have been manifested 
to such a degree of severity as to warrant assignment of an 
evaluation in excess of 10 percent.  His appeal must 
therefore be denied.  

Although the Board has denied the veteran's claim for an 
evaluation in excess of 10 percent for his right knee 
disability, it is not precluded from consideration of his 
claim on an extraschedular basis.  The potential application 
of 38 C.F.R. § 3.321(b)(1) (2001) has been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, there has been no showing that the 
service-connected right knee disability under consideration 
here has caused marked interference with employment, has 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  The Board observes that the 
veteran was seen for complaints involving his right knee and 
leg in July and August 1998, and in July 1999.  However, he 
was not shown to have undergone any inpatient treatment for 
his right knee disability, and such was not shown to have 
interfered with employment to a marked degree.  The Board 
does not dispute that the veteran experiences pain in his 
right knee.  Even so, such pain has been taken into 
consideration in reaching the decision to assign a 10 percent 
disability evaluation for the veteran's right knee.  In other 
words, the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's right 
knee disability.  However, the Board has not found that 
disability to be of such degree of severity as to warrant 
assignment of a higher rating on a schedular basis.  
Likewise, referral for consideration for an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1) (2001); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim for entitlement to an evaluation in excess of 10 
percent for the veteran's right knee disability is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

